This ease involves the right of a foreman employed at the Allis-Chalmers Mfg. Co. to recover compensation for disablement from tuberculosis, which first showed up about May 1, 1925, after he had met with an accident in April 1922.
During the three year interim, no signs of tuberculosis developed although he was examined quite frequently. Immediately after May 1, 1925, a claim for compensation was filed with the Industrial Commission which was disallowed by reason of the fact that more than two years had elapsed from the time of the injury; and that tuberculosis was not compensable. This finding was affrmed by the Hamilton Common Pleas and the Court of Appeals.
In the Supreme Court it is contended that there was no injury until there was a lesion of the lung tissue; that injury is the result of the accident, the two things being necessary always, and that although the accident occurred in 1922, there was no injury until 1925. It is contended that 1465-72 A. GC. reads “two years after the injury” and not “two years after the accident,” and that courts of this state have never held that tuberculosis was not compensable when it was the result of an injury